—Order unanimously affirmed without costs. Memorandum: Plaintiff, who has sole custody of his three children, appeals from an order establishing defendant’s schedule of visitation following plaintiffs court-approved relocation to Syracuse. Supreme Court did not abuse its discretion in directing that defendant have visitation two out of every three weekends during the school year. Other aspects of the court-ordered visitation are not significantly different from the Law Guardian’s proposal, to which plaintiff agreed. The court properly fashioned “a visitation schedule that maximizes [defendant’s] opportunity to maintain a positive and nuturing relationship with the [children]” (Matter of Gillard v Gillard, 241 AD2d 966, 969). (Appeal from Order of Supreme Court, Oneida County, Grow, J. — Visitation.) Present — Pine, J. P., Lawton, Wisner, Balio and Boehm, JJ.